           Case 1:15-cv-01265-ABJ Document 162 Filed 08/07/20 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                                                                                              +
                                                                                                                     L.
MIANGO et al
                                        Plaintiff

                            vs.                                            Civil Action No._1 5-cv-0 1265


DEMOCRATIC REPUBLIC OF CONGO et aI
                     Defendant



                                             NOTICE OF APPEAL

       Notice is hereby given this 28                            day of July                                         ,2020             ,that

Grace Ouwo Likutu

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

the judgment of this Court entered on the                     29                      day of June                                   202020

in favor of    Defendants Joseph Kabila Kabange, Jean Marie Kassamba, Jacques Mukaleng Makal, Raymond Tshibanda, Sam Mpengo Mbey, and Seraphin Ngwej



against said   Grace Ouwo Likutu




                                                                                                      or Pro Se Litigant
                                                                Grace Ouwo Likutu
                                                                27 Breaker Court
                                                                Essex, MD 21221
                                                                (443) 580 4409
                                                                              Address and Phone Number

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action
must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
officer or agency is a party)

CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:
Robert N. Weiner (D.C. Bar #298133), Raul R. Herrera (D.C. Bar # 405485),R. Stanton
Jones (D.C. Bar # 987088), Stephen K. Wirth (D.C. Bar # 1034038), Sara K. Murphy (D.C.
Bar # 1531509), Attorneys for Defendants at ARNOLD &PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW, Washington, DC 20001-3743
Case 1:15-cv-01265-ABJ Document 162 Filed 08/07/20 Page 2 of 2




          I     Ui (\                   Ca,   C-

                         (N   ij
